DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/28/2022 has been entered. Claims 1, 4-5, 7-10, 17-21 and 23 remain pending in the application. Claim 1 is amended incorporating limitations  “the transfer conduit comprises end sections each embodied as puncturing members protruding from the first and second vial seats and arranged to establish flow pathways to and/or from an interior of the first vial through a pierceable cover of the first vial and to and/or from an interior of the second vial through a pierceable cover of the second vial” and “one of the puncturing members of the transfer conduit is arranged to end in the pierceable cover of the first vial.” Claims 2-3, 6, 11-16 and 22 are canceled. Claim 23 is newly presented. Applicant’s amendments to the claims have overcome each and every 112(a) rejection and objection previously set forth in the Non-Final Office Action mailed 07/28/2022. 
Claims 1, 4-5, 7-10, 17-21 and 23 are examined on the merits
Information Disclosure Statement


The information disclosure statement (IDS) submitted on 10/28/2022 was filed after the mailing date of the non-final office action on 07/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments

Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. 
With regard applicant’s arguments, see page 6, with respect to drawing objection have been fully considered but they are not persuasive.
Applicant’s argument
Applicant argues that the applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented.  37 C.F.R 1.81(a).
Examiner’s answer
As per MPEP, the drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). (37 C.F.R. 1.83 (a)). Furthermore, specification pp [0035] and claim 9 merely recites that “a bottleneck portion connected to the transfer conduit and dimensioned for a substantially lossless transfer of the liquid” and “enhances the effectiveness of the air flow creating and reinforce its strength” without further illustration. In the examiner’s view, figure 2 illustrated the chamber forms on the lateral side of transfer conduit, and it is not clear how the bottleneck portion effectively provide the function, i.e. providing substantially lossless transfer of the liquid, without illustration. Therefore, the objection is maintained
With regard applicant’s arguments, see page 10, with respect to rejection of claim 1 under 35 USC 103, have been fully considered but they not persuasive.
Applicant’s argument
Applicant argue that one of ordinary skill in the art would not modify a connector of Okiyama to utilize a transfer conduit that comprises end sections each having a puncturing member protruding from a respective first and second vial seat as recited in claim 1, as amended, because such a modification of the connector of Okiyama would change the principle of operation of the connector and go against Okiyama’s explicit teaching away from such an arrangement. Specifically, Okiyama teaches that including “double-ended” needle or “hollow needle” to pierce a drug solution bag as resulting in leakage of a drug solution from a drug solution bag or leakage of a drug solution from a vial, and offers the connector configuration thereof, which does not utilize a puncturing member within a drug solution bag thereof, as a solution to such a problem.
Examiner’s Response
Okiyama teaches that the leak occurs when the containers are unintentionally detached from the device illustrated in the examples above ([0007] “there is a possibility that the vial easily may be detached from the device. Once the vial is detached from the device, leakage of the drug solution from the drug solution bag or leakage of the drug solution from the vial may occur.”). However, Okiyama teaches the first and second connection portions (figure 12, 3 and 4) and each connection portions comprises lever locks (figure 3, 13) and protrusion (figure 9, 46) to effectively prevent the containers are easily detached from the connector (figure 12, 50). Therefore, the proposed modification is made to have the first connection portion including the lever lock (as disclosed by Okiyama) to incorporate the teachings of Radmer and provides a vial seat (figure 12, 11 or 12) including piercing ends, and as a result, the lever lock would still prevent the containers detaching from the transfer device, and further the modification would prevent the possibility of leaking. Therefore, proposed modification would not change the principle of operation of Okiyama nor constitute teaching away.
Applicant’s arguments with respect to claim 1, see pages 7-11, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, applicant amended claim 1 incorporating canceled claims 2 and 3 with new limitation “puncturing members protruding from the first and second vial seats” and “the transfer conduit is arranged to end in the pierceable cover of the first vial” which changes the scope of the claim and accordingly the amendment necessitated the new ground(s) of rejection.
Okiyama remains as the primary reference in rejecting the present claims, for disclosing a majority of the claimed invention. 
Sund et al. (US 20150190311 A1) is being introduced as a secondary reference in the present rejection for disclosing and/or rendering obvious the newly amended limitations of one of the puncturing members of the transfer conduit is arranged to end in the pierceable cover of the first vial. 
Radmer, Okiyama’950 remain in the present rejection for disclosing and/or rendering obvious the limitations of claims.
Drawings



The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bottleneck portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-10, 17-18, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Okiyama (US 20110175347 A1) in view of Radmer (US 20090099547 A1) and Sund et al. (US 20150190311 A1, hereinafter ‘Sund’).
Regarding Claim 1, Okiyama discloses a transfer device (fig 14-15, connector 60, main body 2 in connectors 60 and 50 as shown in figures 11-13 are consistent structure,) for transferring a liquid from a first vial to a second vial,
a resilient dome portion (figure 14, ovoid dropper 61) configured to create an air flow when activated by compression and re-expansion ([0130], "the dropper 61 is compressed, and thus air can be injected into the vial" and “pressing force is released, the dropper 61 is restored, and thus air is drawn into the dropper 61”); and
a support body (figure 12, main body 2) tightly supporting the resilient dome portion to form a chamber (figure 13, inner space 16a) comprising air for the air flow ([0123] “air in the dropper 51 is expelled into the inner space 16a”), the support body comprising a first vial seat (figure 12, connecting portion 3), a second vial seat (figure 12, connecting portion 4) and a transfer conduit (figure 12, flow channels 44), wherein
the second vial seat is arranged to receive the second vial (figures 12, vial 20), and the transfer conduit comprises end sections (figure 12, tubular portion 25 and needle like portion 7)), and
wherein when the second vial is received in the second vial seat (referring figure 12, the vial 20 is coupled to the connection portion 4),
the transfer conduit is arranged to establish a fluid connection between the drug solution bag and the second vial ([0123] second flow channel establishes a fluid connection between the drug solution bag and the vial as indicated "g").
on activation of the resilient dome portion ([0123] dropper 51 or 61 is compressed), air is delivered into the drug solution bag by the air flow ([0117]-[0118] air in the dropper 51 or 61 is flows in the direction of arrow “e”, injected into the drug solution bag as indicated arrow “g” through vial 20), creating a pressure rise in the drug solution bag which causes the liquid to transfer from drug solution bag to the second vial through the transfer conduit ([0123], once air from the dropper reaches the interior of vial 20, it inherently increases air pressure within the vial and the drug solution in the vial 20 flows out toward the drug solution bag 10 as indicated by arrow “g”).
Okiyama does not disclose the first vial seat of the support body is arranged to receive the first vial, 
the end sections each embodied as puncturing members protruding from the first and second vial seats and arranged to establish flow pathways to and/or form an interior of the first vial through a pierceable cover of the first vial and to and/or from an interior of the second vial through a pierceable cover of the second vial, and
One of the puncturing members of the transfer conduit is arranged to end in the pierceable cover of the first vial.
In the same filed of endeavor, Radmer teaches a transfer system (figure 2, 100 and figure 12 100) comprises a support body (transfer device 100) comprises 
a first vial seat (figure 2 or 12, first port 11) is arranged to receive a first vial (figure 2 or 12, container 20, [0095] containers are formed as standard vials) and a second vial seat (figure 2 or 12, second port 12) is arranged to receive a second vial (figure 2 or 12 container 30), and
end sections (figure 2 and 12, hollow needle of ports 11 and 12 [0097] “coupling parts 11 and 12, …, may contain hollow needle, spike and etc” the element 100 illustrated in figure 12 is equivalent to 100 illustrated in figure 2) each embodied as puncturing members protruding from the first (figure 12, port 11) and second vial seats (figure 12, port 12) and arranged to establish flow pathways to and/or form an interior of the first vial (figure 12, vial 20) through a pierceable cover ([0032] “vial(s) having a piercable septum “) of the first vial and to and/or from an interior of the second vial (figure 12, vial 30) through a pierceable cover of the second vial [(0097] coupling parts 11 and 12 may contain any means of providing fluid communication with the inside of the containers such as a hollow needle, spike and etc).
Radmer provides both ports are arranged to receive vials and embodied as puncturing members and providing fluid communication with the inside of the vials in order to utilize two or more vials for drug reconstitution which reduces the risk of contamination of the resulting drug ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okiyama to incorporate the teachings of Radmer, and substitute the tubular portion to puncturing member, as taught by Radmer, for the purpose of providing vial connection in order to provide connecting between vials which reduces the risk of contamination during reconstituting drug.  Furthermore, substituting the tubular portion which is arranged to receive the drug solution bag of Okiyama, with the piercing end of Radmer is a simple substitution of one known element (tubular portion in Okiyama) with another (piercing end) to obtain predictable results (The transfer device would be arranged to couple two vials).
	Okiyama, as modified by Radmer, is still silent as to one of the puncturing members of the transfer conduit is arranged to end in the pierceable cover of the first vial.
	In the same field of endeavor, Sund teaches liquid transfer device comprises a puncturing member (figure 3, spike 118) of the transfer conduit (figure 3, channel 130) is arranged to end in ([0038] “generally, the channel openings 126 of the spike 118 terminates at some point within the center portions of the septum” further referring figure 3 and 6, the spike 118 including tip 124 does not extend beyond bottom of stopper 120, therefore the spike ends in stopper 120) the pierceable cover (figure 3, stopper 120) of the first vial (figure 2, vial 102).
	Sund provide the spike of transfer channel is arranged to end in the stopper of the vial in order to maximize the amount of fluid that can be withdrawn from the vial when the injector are inverted with the vial on top ([0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okiyama, as modified by Radmer, to incorporate the teachings of Sund and provide the one of the puncturing member of the transfer conduit is arranged to end in the pierceable cover of the first vial for the purpose of maximizing the amount of fluid that can be withdrawn from the vial.
Regarding Claim 4, Okiyama, as modified by Radmer and Sund, teaches the transfer device of claim 1.
Okiyama further discloses wherein the support body is arranged such that the first vial seat receives the drug solution bag above (see figure 12, connecting port 40 of drug solution bag 10 is located above) the second vial seat receiving the second vial (figure 12, vial 20) when the dome portion is activated (referring figure 12, vial 20 is located below the drug solution bag when the dropper 51 or 61 is being compressed).
Okiyama does not disclose the first vial seat receives the first vial.
Radmer teaches a support body (transfer device 100) comprises a first vial seat (figure 2 or 12, first port 11) is arranged to receive a vial (figure 2 or 12, container 20, [0095] containers are formed as standard vials).
Radmer discloses the first port is arranged to receive the vial container in order to utilize two or more vials for drug reconstitution which reduces the risk of contamination of the resulting drug ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okiyama, as modified by Radmer and Sund, to incorporate the teachings of Radmer, and substitute the tubular portion to piercing end, as taught by Radmer, for the purpose of providing vial connection in order to provide connecting between vials which reduces the risk of contamination during reconstituting drug.  Furthermore, substituting the tubular portion which is arranged to receive the drug solution bag of Okiyama, with the piercing end of Radmer is a simple substitution of  one known element (tubular portion in Okiyama) with another (piercing end) to obtain predictable results (The transfer device would be arranged to couple two vials).
Regarding Claim 5, Okiyama, as modified by Radmer and Sund, teaches the transfer device of  claim 1.
Okiyama further discloses the transfer device is configured so that activation of the resilient dome portion by compression of the resilient dome portion causes air to be delivered into the first vial by the air flow (referring figure 12 and [0117] air in the dropper 51 or 61 is flows in the direction of arrow “e” to the vial 20 and then injected into the drug solution bag 10 in the direction of arrow “g”), and activation of the resilient  dome portion by re-expansion of the resilient dome portion ([0118] dropper 51 or 61 is released) causes the liquid to be drawn from the first vial and to be delivered through the transfer conduit to the second vial.
Regarding Claim 7, Okiyama, as modified by Radmer and Sund, teaches the transfer device of claim 1. 
Okiyama further discloses wherein the transfer conduit (figure 12, first flow channel 43 and second flow channel 44) comprises a first transfer conduit portion (figure 12, second flow channel 44) and a second transfer conduit portion (figure 12, first flow channel 43), wherein 
the first transfer conduit portion is arranged to create a first air flow pathway (referring figure 12, air flow pathway is created between chamber 16a interior of the drug solution bag 10 through flow pathway 43, indicated by arrow “f” and flow pathway 44, indicated by arrow “g”)  between the interior of the first vial and the chamber for delivering the air from the chamber into the first vial (referring figure 12, the air is delivered from the chamber to the drug solution bag through the air flow pathway as set forth above), when the first vial (figure 12, drug solution bag 10) is received in the first vial seat (figure 12, connecting portion 3); 
 the second transfer conduit portion is arranged to create a second air flow pathway (referring figure 12, air flow pathway formed in conduit 43) between the interior of the second vial (figure 12, vial 20) and the chamber (figure 12, chamber 16a) for drawing the air from the second vial to the chamber, when the second vial is received in the second vial seat (when vial 20 is received in the connector 4); and 
 the first transfer conduit portion together with the second transfer conduit portion are arranged to create a liquid flow pathway between the interior of the first vial and the interior of the second vial for the liquid being transferred from the first vial to the second vial, when the first vial is received in the first vial seat and the second vial is received in the second vial seat ([0120] solvent from drug container bag 10 injected into vial 20 through the pathway 44).
Regarding Claim 8, Okiyama, as modified by Radmer and Sund, teaches the transfer device of claim 7.
Okiyama further disclose the device comprising a filter member (figure 12, hydrophobic filter 14) separating the chamber from the transfer conduit, wherein the filter is air-permeable and liquid tight ([0089] “The hydrophobic filter 14 has air permeability and allows air, but not liquid, to pass through. Therefore, it is possible to prevent the drug solution in the vial 20 from flowing into the syringe 30 during withdrawal of the piston 31.”).
Regarding Claim 9, Okiyama, as modified by Radmer and Sund, teaches the transfer device of claim 7.
Okiyama further  discloses the chamber (figure 13, inner space 16a) comprises a bottleneck portion (examiner’s annotated figure 12, bottle neck portion) connected to the transfer conduit (figure 12, flow channel 43).
Okiyama does not disclose  the bottleneck portion is dimensioned for a substantially lossless transfer of the liquid from the first vial to the second vial through the transfer conduit. However, as set forth in MPEP 2114 II, “A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus” In this case, Okiyama, as modified by Radmer, teaches all the structure limitation that is required to be providing a substantially lossless transfer of the liquid from the first vial to the second vial through the transfer conduit, such as a chamber comprising a bottle neck portion which is connected to the transfer conduit (referring figure 13, the inner space 16a is connected to the flow channel 44 via flow channel 43 and facilitating fluid transfer between the vial 20 and container 40), and the transfer conduit facilitate the liquid transfer between the vial 20 and the container 40 ([0123] “the drug solution in the vial 20 flows out toward the drug solution bag 10 as indicated by arrow "g", through the opening 44a, the second flow channel 44, and the inner spaces 28 of the upright tubular portion 25 and the connecting tubular portion 21.”)

    PNG
    media_image1.png
    733
    955
    media_image1.png
    Greyscale

Regarding Claim 10, Okiyama, as modified by Radmer and Sund, teaches the transfer device of claim 7. 
Okiyama further discloses the first transfer conduit portion and the second transfer conduit portion are aligned (referring figure 12, fluid pathway 43 and 44 are aligned) and positioned on opposite sides of the chamber (referring figure 12, fluid pathway 43 and 44 are located on opposite sides of the chamber 16a).
Regarding Claim 17, Okiyama, as modified by Radmer and Sund, teaches the transfer device of claim 1.
Okiyama disclose wherein the transfer conduit (figure 12, flow channel 44) connects the drug solution bag (figure 12, 40 of drug solution bag 10) the second vial (figure 12, vial 20), and the chamber (figure 12, inner space 16a) when the drug solution bag is received in the first vial seat (figure 12, connecting portion 3) and the second vial is received in the second vial seat (figure 12, connecting portion 4), such that the fist vial, the second vial and the chamber are in fluid communication (referring figure 12a, vial and the drug bag 10 is in fluid communicating via flow channel 44, and further the chamber is in fluid communication with the vial and the drug bag via flow channel 43).
Okiyama does not disclose first vial is received in the first vial seat. Instead Okiyama discloses the first vial seat is arranged to receive the drug solution bag (figures 1 and 13, connecting port 40 of drug solution bag 10 is arranged to couple the connecting portion 3).
Radmer teaches a transfer system (figure 2, 100 and figure 12 100) comprises a support body (transfer device 100) comprises a first vial seat (figure 2 or 12, first port 11) is arranged to receive a vial (figure 2 or 12, container 20, [0095] containers are formed as standard vials) and a second vial seat (figure 2 or 12, second port 12) is arranged to receive a second vial (figure 2 or 12 container 30).
Radmer provides the transfer system comprises the first and second port in order to mix a dose using lyophilized drug from two or more vials, which reduces the risk of contamination of the resulting drug ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okiyama, as modified by Radmer and Sund, to incorporate the teachings of Radmer, and substitute the connecting portion arranged mating with drug solution bag to the vial seat arranged mating with vial, as taught by Radmer, for the purpose of providing vial connection in order to provide connecting between vials which reduces the risk of contamination during reconstituting drug.  Furthermore, substituting the connection portion which is arranged to receive the drug solution bag of Okiyama, with the vial seat of Radmer is a simple substitution of one known element (connecting portion arranged mating with drug solution bag in Okiyama) with another (vial seat arranged mating with vial) to obtain predictable results (The transfer device would be arranged to couple two vials).
Regarding Claim 18, Okiyama, as modified by Radmer and Sund, teaches the transfer device of claim 1.
Okiyama further discloses the transfer conduit directly connects the drug solution bag and the second vial(referring figure 12a, conduit 44 directly couples the first vial and the drug solution bag), when the drug solution bag is received in the first vial seat and the drug solution bag is received in the second vial seat.
Okiyama does not disclose the first vial, instead Okiyama provides the drug solution bag.
Radmer teaches a transfer system (figure 2, 100 and figure 12 100) comprises a support body (transfer device 100) comprises a first vial seat (figure 2 or 12, first port 11) is arranged to receive a vial (figure 2 or 12, container 20, [0095] containers are formed as standard vials) and a second vial seat (figure 2 or 12, second port 12) is arranged to receive a second vial (figure 2 or 12 container 30).
Radmer provides the transfer system comprises the first and second port in order to mix a dose using lyophilized drug from two or more vials, which reduces the risk of contamination of the resulting drug ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okiyama, as modified by Radmer and Sund, to incorporate the teachings of Radmer, and substitute the connecting portion arranged mating with drug solution bag to the vial seat arranged mating with vial, as taught by Radmer, for the purpose of providing vial connection in order to provide connecting between vials which reduces the risk of contamination during reconstituting drug.  Furthermore, substituting the connection portion which is arranged to receive the drug solution bag of Okiyama, with the vial seat of Radmer is a simple substitution of  one known element (connecting portion arranged mating with drug solution bag in Okiyama) with another (vial seat arranged mating with vial) to obtain predictable results (The transfer device would be arranged to couple two vials).
Regarding Claim 20, Okiyama, as modified by Radmer and Sund, teaches a transfer device system comprising a transfer device according to claim 1 (see the rejection as set forth in claim 1), a second vial (figure 12, vial 20). 
Okiyama does not disclose a first vial, instead Okiyama discloses the drug solution bag (figures 1 and 13, connecting port 40 of drug solution bag 10 is arranged to couple the connecting portion 3).
Radmer teaches a transfer system (figure 2, 100 and figure 12 100) comprises a support body (transfer device 100) comprises a first vial seat (figure 2 or 12, first port 11) is arranged to receive a vial (figure 2 or 12, container 20, [0095] containers are formed as standard vials) and a second vial seat (figure 2 or 12, second port 12) is arranged to receive a second vial (figure 2 or 12 container 30).
Radmer provides the two or more vials in order to reduces the risk of contamination of the resulting drug ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okiyama, as modified by Radmer and Sund, to incorporate the teachings of Radmer, and substitute the drug solution bag to the first vial, as taught by Radmer, for the purpose of providing vial connection in order to provide connecting between vials which reduces the risk of contamination during reconstituting drug.  Furthermore, substituting the drug solution bag of Okiyama, with the vial seat of Radmer is a simple substitution of one known element (drug solution bag in Okiyama) with another (vial) to obtain predictable results (The transfer device would be arranged to couple two vials).
Regarding Claim 21, Okiyama, as modified by Radmer and Sund, teaches the transfer device of claim 20.
Okiyama wherein said first vial comprises a liquid re-hydrating or diluent solution and/or a first liquid medicament component, and/or wherein said second vial (figure 12, vial 20) comprises a powdered agent ([0083] “the drug in powder form contained in the vial 20”) and/or a second liquid medicament component or is initially empty. 
Regarding Claim 23, Okiyama, as modified by Radmer and Sund, teaches the transfer device of claim 5.
Okiyama further discloses the transfer device is configured so that activation of the dome portion by re-expansion of the dome portion ([0118] dropper 51 or 61 is released) causes air to be drawn from the second vial and delivered to the chamber ([0118] “The restoration of the bellows portion 52 causes air in the vial 20 to flow into the bellows portion 52” Since the vial 20 and the drug solution bag 10 are fluidically coupled, the air from the drug solution bag 10 inherently transferred into the chamber via the vial 20).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Okiyama in view of Radmer, Sund, and in further view of Okiyama (US 20150083950 A1, hereinafter Okiyama’950’).
Regarding Claim 19, Okiyama, as modified by Radmer and Sund, discloses the transfer device of claim 1.
Okiyama does not explicitly disclose the dome portion is made of a flexible elastomeric material such as silicone.
In the same field of endeavor, Okiyama’950 teaches a transfer device (figure 1, connector 1) comprises the dome portion (figure 1, air supplying member 410) is made of a flexible elastomeric material such a silicone ([0168] “air supplying member 410 is dome-shaped” the air supplying member 410 is flexible and material for the air supplying member 410 includes silicone rubber).
Okiyama’950 provides the dome-shaped member is made of flexible material such as silicone rubber in order to elasticity such that the structure can be flattened easily and immediately returns to its initial state when the pressing force is canceled ([0168]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okiyama, as modified by Radmer and Sund, to incorporate the teachings of Okiyama’950 and provides the dome portion made out of flexible material such as silicone, as taught and suggested by Okiyama’950, for the purpose of providing elasticity such that the dome portion can be flattened easily and immediately returns to its initial state when the pressing force is removed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781